


110 HR 4778 IH: Medicare Wound Therapy Patient Protection Act of

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4778
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. Gonzalez
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to exempt
		  negative pressure wound therapy pumps and related supplies and accessories from
		  the Medicare competitive acquisition program until the clinical comparability
		  of such products can be validated.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Wound Therapy Patient Protection Act of
			 2007.
		2.Exemption of
			 negative pressure wound therapy pumps and related supplies and accessories from
			 the Medicare competitive acquisition program until the clinical comparability
			 of such products can be validated
			(a)In
			 generalSection 1847(a)(2)(A) of the Social Security Act (42
			 U.S.C. 1395w–3(a)(2)(A)) is amended by inserting before the period at the end
			 the following: and excluding negative pressure wound therapy pumps and
			 related supplies and accessories until such time as the Secretary can validate,
			 using a panel of wound care clinical experts, the clinical comparability of all
			 products included in the category of such products.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 March 31, 2008.
			
